      Case 1:17-cv-00157-DMT-CRH Document 75 Filed 06/01/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Marco Gonzalez,                              )
                                             )
               Plaintiff,                    )              ORDER
       v.                                    )
                                             )
                                             )              Case No. 1:17-cv-157
Salem Shahin M.D., et al.,                   )
                                             )
               Defendants.                   )


       As stated at the status conference today, counsel for the parties are directed to confer

within seven (7) days of the date of this order regarding the possibility of alternative dispute

resolution. After the conference, counsel shall provide the Court with a status report either by

filing it in the case or by email to NDD_J-Hochhalter@ndd.uscourts.gov. If parties do elect to

proceed with alternative dispute resolution, it should occur in the month of June, 2020.

       IT IS SO ORDERED.

       Dated this 1st day of June, 2020.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter
                                                     United States Magistrate Judge




                                                 1
